

114 SRES 375 ATS: Raising awareness of modern slavery.
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 375IN THE SENATE OF THE UNITED STATESFebruary 25, 2016Mr. Corker (for himself, Mr. Cardin, Mr. Coons, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 16, 2016Reported by Mr. Corker, without amendmentMay 23, 2016Considered and agreed toRESOLUTIONRaising awareness of modern slavery.
	
 Whereas it is estimated that tens of millions of children, women, and men around the world are subjected to conditions of modern slavery;
 Whereas the International Labour Organization estimates that modern slavery generates more than $150,000,000,000 in criminal profits each year;
 Whereas despite being outlawed in every nation, modern slavery exists around the world, including in the United States;
 Whereas around the world, 55 percent of forced labor victims are women or girls, and nearly 1 in 5 victims of slavery is a child; and
 Whereas each year, individuals around the world join together to call for an end to modern slavery by symbolically drawing a red X symbol on their hands to share the message of the END IT movement: Now, therefore, be it
	
 That the Senate— (1)commends each individual that supports the END IT movement on February 25, 2016;
 (2)notes the dedication of individuals, organizations, and governments to end modern slavery; and (3)calls for concerted, international action to bring an end to modern slavery around the world.